Citation Nr: 1003875	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  97-10 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased evaluation for a depressive 
disorder, currently rated 50 percent disabling. 

3.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active military service with the United 
States Army from January 1967 to December 1968; he thereafter 
served as a member of the Reserves.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and March 2005 rating 
decisions by the Los Angeles, California, Regional Office 
(RO) of the United States Department of Veterans Affairs 
(VA).  The December 2006 decision denied reopening of a claim 
for service connection for degenerative disk disease of the 
lumbosacral spine.  The scope of the low back disability 
claim has been broadened to reflect low back disability 
generally to better reflect the evidence of record and the 
Veteran's contentions.  

The Board remanded the case in April 1999 to afford the 
Veteran the opportunity of a Travel Board hearing.  The 
Veteran testified at a Board hearing in July 1999, a 
transcript of which is contained in the claims file.  The 
Board in November 1999 reopened the claim for service 
connection for a low back disorder (then styled simply as a 
back disability), and remanded the issue for additional 
development.  The issue returned to the Board in September 
2003, whereupon the Board again remanded it in order to 
afford the Veteran the opportunity of an additional Board 
hearing, as the Veterans Law Judge who had conducted the July 
1999 hearing was no longer with the Board.  The Veteran was 
accordingly afforded a hearing before another Veterans Law 
Judge in March 2004, a transcript of which is contained in 
the claims file.  The Board in August 2004 then remanded the 
claim again for additional notice and development assistance.  
The Veteran in December 2009 testified at an additional Board 
hearing, this time before the undersigned Acting Veterans Law 
Judge, again based on the Veterans Law Judge who conducted 
the March 2004 hearing no longer being with the Board.  A 
transcript of that hearing is also contained in the claims 
file. 

The March 2005 decision granted an increased evaluation of 50 
percent for depressive disorder effective from March 11, 
2004, and denied entitlement to TDIU.

The issues of entitlement to an increased rating for 
depressive disorder and entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The currently diagnosed low back disability is at least as 
likely as not related to documented in-service injuries in 
1967 and 1968..  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
are met.  38 U.S.C.A.§§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Service Connection for a Low Back Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009) ; 38 C.F.R. § 3.303(a) (2009).  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

The Veteran alleges that his current back problems are 
related an in-service jeep accident in 1968.  He states he 
was thrown from a moving jeep and landed on rocky ground, 
injuring his back.

Service treatment records reflect that the Veteran was seen 
in November 1967 for a sprained back from lifting a heavy 
object.  An examiner found a mild spasm of the latissimus 
dorsi muscle on the left, and treated the Veteran with 
medication.  

Service records also document a February 1968 jeep accident.  
These indicate that the Veteran "fell off a jeep", and hurt 
his ankle.  X-rays of the ankle were negative, and the 
Veteran was treated by bandaging the ankle.  There is no 
mention of injury to the back, nor does the description of 
the incident reflect the seriousness the Veteran now reports.  
The Veteran returned three days later for a reported leg 
problem, but did not wait for a doctor, and there is 
accordingly no record of further complaints or findings from 
that visit.  The service treatment records, including a 
November 1968 examination for separation, show no further 
complaints, findings, diagnoses, or treatments related to the 
back.  

However, treatment records from 1970 created in connection 
with the Veteran's active duty training (ACDUTRA) period with 
the Army Reserves reveal assertions of a long history of back 
pain.  The examiner noted that the Veteran drove a truck for 
work, up to two weeks ago.  The initial physical examination 
was negative for significant tenderness of the back or muscle 
spasm, and the Veteran demonstrated good back range of 
motion.  The Veteran was prescribed aspirin as needed, and 
was cleared for duty.  Subsequently, the Veteran sought 
treatment in June 1970, while on ACDUTRA for low back 
complaints.  Lumbosacral x-rays were initially noted to be 
questionable.  The Veteran reported a history of low back 
pain for two years following in-service injury.  Records 
reflect the Veteran's report of mid low back pain with 
radiation into the thoracic spine.  The examiner then found 
mild fullness and tenderness to palpation of the right 
paraspinous, though with normal gait and satisfactory heel 
and toe walking.  Range of motion was within normal limits.  
The examiner assessed low back pain without evidence of nerve 
root compression.  The Veteran was assigned a light duty 
profile for the balance of his ACDUTRA.  

In September 1976, the Veteran complained to VA doctors of 
diffuse back pain which he reported had been persistent since 
a jeep accident in service.  The medical practitioner found 
pain in the low back on the right, with straight leg raising 
positive also on the right.  Lumbar x-rays showed narrowing 
at L5-S1.  The practitioner assessed mild low back pain.  The 
Veteran was seen fourteen days later for persistent low back 
pain, and was seen again in November 1976, when nerve root 
involvement associated with the right leg was assessed at L5.  
Treatment in August 1977 noted back pain and right leg 
numbness.  The Veteran again provided a history of back pain 
ongoing from service; he stated he had problems for about 10 
years.  Examination again showed right side tenderness and 
positive straight leg raising.  

Following these treatments in the mid 1970s, records of back 
treatment are not documented until the 1990s.  A 1994 MRI 
showed disc bulges at L3-L4 and L4-L5, and treatment records 
later in the 1990s show findings and assessments of varying 
degrees of degenerative disk disease, including nerve root 
damage.  

The Veteran first submitted a claim for service connection 
for a back disorder in August 1977, then asserting that the 
disorder began in Amberg, Germany, in 1968, when he also 
injured his ankle and left hand.  These claims are consistent 
with narratives he has provided regarding injuries when he 
was thrown from a Jeep while stationed in Amberg, Germany, in 
1968, including testimony provided before an RO hearing 
officer in June 1997, testimony before Veterans Law Judges in 
July 1999 and March 2004, and testimony before the 
undersigned Acting Veterans Law Judge in December 2009.  The 
Veteran has at various points asserted, generally, that while 
his back disorder may in the past have been symptomatic or 
not symptomatic for weeks at a time, it has continued as an 
ongoing condition since he was thrown from a Jeep in service 
(or shortly thereafter in service), and it has progressed so 
that he can now no longer engage in his profession as a truck 
driver due to associated exacerbating pain.  

On September 2002 VA examination, the examiner noted the 
Veteran's history and current complaints, including his 
contention of back pain since his asserted injury in service.  
The complete claims file was not available for review; 
selected records were apparently provided.  While the Veteran 
did report a history of in-service injury and treatment soon 
after service in 1970, the 1976 and 1977 back problems were 
not noted.  The Veteran also provided a history of injuring 
his back in 1996 in the course of work as a truck driver, and 
stated that this work often required lifting heavy and very 
heavy objects.  The Veteran's continued low back problems 
included pain with prolonged sitting or standing, and with 
lifting heavy objects.  He also reported radiating pain into 
the left leg.  

The examiner concluded that the Veteran had in f cat injured 
his back in service, and that back problems had pe5rsisted 
since that time.  He had also sustained repetitive trauma to 
his low back over the years while performing heavy labor as a 
truck driver.  Despite the Veteran's reports of radicular 
symptoms over the years, the examiner found that the first 
conclusive evidence of neurologic problems was in the 1990's.  
The examiner opined that the presently diagnosed degenerative 
disc disease and instability of the low back were not related 
to the in-service injury; he felt that these disabilities had 
subsumed a pre-existing, service connected disability of the 
low back.

Due to the incomplete medical record available to the 
September 2002 examiner, and because a further medical review 
by that examiner based on review of additional records from 
1976 and 1977 could not be obtained, the Veteran was afforded 
another official examination in March 2005.  That examiner 
also carefully reviewed the medical record, noted the 
Veteran's history and present complaints, and examined the 
Veteran.  That examiner also initially did not have the 1976 
and 1977 treatment records available for review.  However, 
those records were subsequently afforded him, and he then 
provided an addendum opinion that was informed also by their 
review.  The medical history and current findings of the 
March 2005 examiner were not appreciably different from those 
of the September 2002 examiner.  The examiner concluded that 
while the majority of current disability was attributable to 
post-service trauma and work-related strain, it was at least 
as likely as not that the Veteran's low back disability  
originated with the 1968 in-service injury.  

The Veteran was afforded an additional, VA examination in 
November 2005.  The November 2005 examiner addressed both the 
historical records within the claims file and the conclusions 
of the September 2002 and March 2005 official examiners in 
their prior examination reports.  However, the November 2005 
VA examiner failed to note the treatment records from June 
1970 despite their having been discussed by both the 
September 2002 and March 2005 examiners.  As a result of this 
significant oversight, the November 2005 VA examiner 
concluded that the Veteran's current degenerative disk 
disease was not related to any back sprain suffered in 
service, substantially based on a finding that there was no 
evidence of treatment for a back disorder between 1968 and 
when he sought treatment in 1976.  This conclusion is clearly 
based on an inaccurate factual premise and the opinion 
expressed is of no probative value.  

In the course of appeal, the Veteran has also provided 
opinion statements by treating VA medical personnel to the 
effect that the Veteran has had significant ongoing low back 
disability originating in service.  These opinions are based 
upon the Veteran's reported history, and not upon a review of 
medical records.  The Board notes, however, that the Veteran 
has provided relatively accurate and consistent medical 
histories previously.  

As an initial matter, the Board concludes that the Veteran 
did in fact injure his low back in-service in 1968.  Although 
the contemporaneous reports of a jeep accident do not reflect 
the same degree of seriousness as is now reported by the 
Veteran, and do not include reference to any low back 
involvement, they do document some kind of jeep accident.  
Further, the Veteran was treated for low back problems soon 
after separation, and his account of waxing and waning 
symptoms is consistent with the occurrence of a relatively 
minor 1968 injury which was later exacerbated.

Both the February 2002 and March 2005 VA examiners opined 
that, while there has been post-service aggravation of low 
back problems, the current problems originated with, and are 
contributed to by, the in-service low back injury.  The sole 
negative opinion of record, from the November 2005 examiner, 
is entitled to no weight, as the opinion is based on 
incorrect facts.  Accordingly, service connection for a low 
back disorder is warranted.


ORDER

Service connection for a low back disorder is granted. 


REMAND

The Veteran and his wife have alleged that his most recent 
psychiatric examination was inadequate, as the examiner did 
not take much time to speak to the Veteran before drawing his 
conclusions.  On its face, however, the report of that 
examination contains sufficient findings and conclusions as 
to permit adjudication of the claim.  

However, the Veteran also alleges that his condition has 
become worse since he was last examined in June 2007.  In 
particular, the Veteran has cited his removal from a VA 
treatment program after conflict with some staff members.  VA 
outpatient records show continued psychiatric treatment 
through different avenues, but these records do not supply an 
adequate picture of the current disability.  Remand is 
required in order to obtain updated findings and ensure the 
accuracy of the record for evaluation purposes.

Also upon remand, following RO rating of the Veteran's 
service-connected low back disorder, the RO must readjudicate 
the claim for TDIU.  This matter is inextricably intertwined 
with the evaluation of the Veteran's psychiatric disorder, as 
well as the evaluation assigned for the newly service-
connected low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from 
the Greater Los Angeles VA Healthcare System, 
as well as any other VA facility identified by 
the Veteran or in the record.

2.  Schedule the Veteran for a VA mental 
disorders examination.  The claims folder must 
be reviewed in conjunction with this 
examination.  The examiner should describe the 
current manifestations of the Veteran's 
service connected depressive disorder, and 
should comment on the impact of such on the 
Veteran's occupational functioning.

3.  Schedule the Veteran for a VA spine 
examination.  The claims folder should be 
reviewed in conjunction with this examination.  
The examiner should describe the current 
manifestations of the Veteran's service 
connected low back disability, and should 
comment on the impact of such on the Veteran's 
occupational functioning.

4.  The RO should then issue an appropriate 
rating decision implementing the above Board 
decision granting service connection for a low 
back disability and assigning appropriate 
Schedular or Extraschedular evaluations.

5.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.





______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


